Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 1 of 74 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 JEREMY CANTOR; ASHLEY ALLEN;
 DOMINICK GROSSI, ANTHONY                       Case No. 2:21-cv-03402
 HARRISON; HEATHER HYDEN; LISA
 LOSIEWICZ; HALEY SAMS; and VITO                CLASS ACTION COMPLAINT
 SCAROLA, on behalf of themselves and all
 others similarly situated,                     DEMAND FOR JURY TRIAL

        Plaintiffs,

               v.

 GERBER PRODUCTS COMPANY,

        Defendant.

      Plaintiffs Jeremy Cantor (“Plaintiff Cantor”), Ashley Allen (“Plaintiff

Allen”), Dominick Grossi (“Plaintiff Grossi”), Anthony Harrison (“Plaintiff

Harrison”), Heather Hyden (“Plaintiff Hyden”), Lisa Losiewicz (“Plaintiff

Losiewicz”), Haley Sams (“Plaintiff Sams”), and Vito Scarola (“Plaintiff Scarola”

and collectively with Plaintiff Cantor, Plaintiff Allen, Plaintiff Grossi, Plaintiff

Harrison, Plaintiff Hyden, Plaintiff Losiewicz, and Plaintiff Sams, “Plaintiffs”) on

behalf of themselves and the Class and Subclasses of all others similarly situated

defined below, bring this complaint against defendant Gerber Products Company

(“Defendant” or “Gerber”) for its negligent, reckless, and/or intentional practice of

misrepresenting and failing to fully disclose the heavy metals or other ingredients
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 2 of 74 PageID: 2




that do not conform to the labels, packaging, or advertising of, or statements

concerning, Defendant Gerber’s products sold throughout the United States,

including in this District. Plaintiffs seek both injunctive relief and damages on behalf

of the proposed Class and Subclasses (as defined below) including: (i) advertising,

and statements of, allege the following based on (a) personal knowledge, (b) the

investigation of counsel, and (c) information and belief. Given the concealed nature

of Defendant Gerber’s conduct, Plaintiffs believe that an opportunity to conduct

discovery will reveal further support for Plaintiffs’ allegations.

                                 INTRODUCTION

      1.     Plaintiffs bring this action on behalf of themselves and a proposed class

of individuals that bought baby food sold by Gerber that was, unbeknownst to

Plaintiffs and members of the Class and Subclasses (but known to Gerber), tainted

with numerous toxic heavy metals. Plaintiffs and members of the Class and

Subclasses seek injunctive and monetary relief based on Gerber’s false, deceptive,

and misleading business practices in violation of the consumer protection statutes of

the home states of Plaintiffs and members of the Class and Subclasses.

      2.     Parents and other caregivers, including Plaintiffs and members of the

Class and Subclasses, reasonably believe that the baby food they purchase for their

babies will be healthy, nutritious, and non-toxic. Alarmingly, they were wrong. On

February 4, 2021, the United States House of Representatives Committee on



                                           2
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 3 of 74 PageID: 3




Oversight and Reform’s Subcommittee on Economic and Consumer Policy (the

“House Subcommittee”) released a report entitled “Baby Foods Are Tainted with

Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury”1 (the “Report”).

According to the Report, several brands of baby food sold in the United States,

including those sold by Defendant Gerber, contain unsafe levels of toxic heavy

metals including metals such as arsenic, lead, and cadmium.

      3.     Given the health risks associated with high levels of toxic heavy metals,

the presence of these substances in baby food is a material fact to consumers. Indeed,

consumers, such as Plaintiffs and members of the Class and Subclasses (defined

below), are unwilling to purchase baby food that contains unsafe levels of toxic

heavy metals.

      4.     Baby food manufacturers hold a special position of public trust;

consumers believe that they would not sell products that are unsafe. Defendant

Gerber knew that the presence of toxic heavy metals in their baby food was a

material fact to consumers, yet omitted and concealed the unsafe level of heavy




1
 Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury, Staff Report (the “Report”), Subcommittee on Economic and Consumer
Policy of the Committee on Oversight and Reform, at 2, Feb. 4, 2021,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (accessed February 24,
2021).


                                          3
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 4 of 74 PageID: 4




metals from consumers. To this day, Defendant Gerber’s baby foods containing

dangerous levels of toxic heavy metals bear no label or warning to parents.

      5.    Accordingly, Plaintiffs bring this suit on behalf of themselves and a

Class of similarly situated individuals for damages resulting from Defendant’s sale

of baby food that contained unsafe levels of toxic heavy metals.

                                     PARTIES

      6.    Plaintiff Jeremy Cantor is a citizen of the State of Colorado.

      7.    Plaintiff Ashley Allen is a citizen of the State of Michigan.

      8.    Plaintiff Dominick Grossi is a citizen of the Commonwealth of

Pennsylvania.

      9.    Plaintiff Anthony Harrison is a citizen of the State of Missouri.

      10.   Plaintiff Heather Hyden is a citizen of the State of Texas.

      11.   Plaintiff Lisa Losiewicz is a citizen of the State of Ohio.

      12.   Plaintiff Haley Sams is a citizen of the State of Georgia.

      13.   Plaintiff Vito Scarola is a citizen of the State of Florida.

      14.   Defendant Gerber Products Company is a Michigan corporation with

its principal place of business currently located at 1812 N Moore Street, Arlington,

Virginia, 22209. Defendant previously maintained its principal place of business in

Florham Park, New Jersey through some time in 2018 and, upon information and

belief, continues to maintain operations in New Jersey.



                                          4
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 5 of 74 PageID: 5




                          JURISDICTION AND VENUE

      15.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332(d)(2)(A), because this case is a class action where the aggregate

claims of all members of the proposed Classes exceed $5,000,000.00, exclusive of

interest and costs, and the Plaintiffs and most members of the proposed Classes are

citizens of a state different from Defendant.

      16.    The Court has personal jurisdiction over the Defendant. The Defendant

has transacted business and maintained substantial contact throughout the United

States, including in this District. Defendant’s conduct has taken place in, been

directed at, and has had the intended effect of, causing injury to persons residing in,

located in, or doing business throughout the United States, including in this District.

      17.    Venue is proper in this District because a substantial portion of the

events complained of herein took place in this District, and this Court has jurisdiction

over the Defendant. Specifically, Defendant’s decision-making regarding the

marketing of the baby foods at issue, including the decision to omit the material

information regarding the toxic heavy metals in the products, was located in this

District. Furthermore, Defendant is headquartered in this District.




                                           5
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 6 of 74 PageID: 6




                             FACTUAL BACKGROUND

I.        GERBER PRODUCTS COMPANY

          18.   Defendant Gerber manufactures, markets, advertises, labels, represents,

warrants, distributes, and sells baby food products throughout the United States and

describes itself as “[o]ne of the world’s most trusted names in baby food.”2

          19.   Gerber claims on its website that it has “among the strictest standards

in the world. From farm to highchair, we go through over 100 quality checks for

every jar.”3 It claims that “our farmers are using best in class practices to ensure

quality ingredients and minimize the presence of any unwanted heavy metals.”4 It

promises that “Gerber takes many steps to keep levels as low as possible”5 and “[i]f

foods don’t pass our quality and safety checks, we don’t sell them.”6 It emphasizes,

“the truth is you would do anything for your baby, and so would we.”7




2
 Gerber, https://www.nestle.com/brands/allbrands/gerber (accessed February 24,
2021).
3
  The Gerber Standard is a Higher Standard, https://www.gerber.com/commitment-
to-quality (accessed February 24, 2021).
4
  Quality & Safety FAQs, https://www.gerber.com/learning-center/quality-safety-
faqs (accessed February 24, 2021).
5
    Id.
6
    Id.
7
    Id.


                                            6
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 7 of 74 PageID: 7




          20.   Gerber redoubles these promises by telling parents concerned about

recent reports about tainted Gerber baby food, “Gerber baby foods are absolutely

safe and healthy for your baby.”8

          21.   Gerber’s packaging labels do not list, let alone warn, potential

customers that the Gerber Baby Food Products contain toxic heavy metals.

          22.   Gerber produces several types of baby foods, including, but limited to

the following (the “Gerber Baby Foods”):

                    Gerber Banana Sitter 2nd Foods;
                    Gerber Sweet Potato Sitter 2nd Foods;
                    Gerber Apple Strawberry Banana Sitter 2nd Foods;
                    Gerber Apple Sitter 2nd Foods;
                    Gerber Banana Blackberry Blueberry Sitter 2nd Foods;
                    Gerber Pear Sitter 2nd Foods;
                    Gerber Apple Banana with Oatmeal Sitter 2nd Foods;
                    Gerber Banana Apple Pear Sitter 2nd Foods;
                    Gerber Butternut Squash Sitter 2nd Foods;
                    Gerber Banana Orange Medley Sitter 2nd Foods;
                    Gerber Apple Blueberry Pouch Sitter 2nd Foods;
                    Gerber Green Bean Sitter 2nd Foods;
                    Gerber Banana Pear Zucchini Pouch Toddler 12+ Months;
                    Gerber Carrot Sitter 2nd Foods;
                    Gerber Apple Blueberry Sitter 2nd Foods;
                    Gerber Organic Banana Mango Pouch Sitter 2nd Foods;
                    Gerber Fruit & Yogurt Strawberry Banana Pouch Toddler 12+
                     Months;
                    Gerber Peach Sitter 2nd Foods;
                    Gerber Banana Blueberry Pouch Toddler 12+ Months;
                    Gerber Sweet Potato Turkey with Whole Grains Dinner Sitter
                     2nd Foods;

8
    Id.


                                            7
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 8 of 74 PageID: 8




                 Gerber Banana Supported Sitter 1st Foods;
                 Gerber Organic Pear Peach Strawberry Pouch Sitter 2nd Foods;
                 Gerber Pear Cinnamon with Oatmeal Sitter 2nd Foods;
                 Gerber Organic Apple Blueberry Spinach Sitter 2nd Foods;
                 Gerber Pea Sitter 2nd Foods;
                 Gerber Apple Mango Strawberry Pouch Toddler 12+ Months;
                 Gerber Pear Pineapple Sitter 2nd Foods;
                 Gerber Carrot Sweet Potato Pea Sitter 2nd Foods;
                 Gerber Fruit & Yogurt Very Berry Pouch Toddler 12+ Months;
                 Gerber Apple Pear Peach Pouch Toddler 12+ Months;
                 Gerber Sweet Potato Corn Sitter 2nd Foods;
                 Gerber Apple Supported Sitter 1st Foods;
                 Gerber Banana Carrot Mango Sitter 2nd Foods;
                 Gerber Organic Pear Peach Strawberry, Carrot Apple Mango &
                  Apple Blueberry Spinach Baby Food Pouch Variety Pack Sitter
                  2nd Foods;
                 Gerber Mango Sitter 2nd Foods;
                 Gerber Organic Purple Carrot Banana Acai with Cardamom
                  Pouch Sitter 2nd Foods;
                 Gerber Apricot Mixed Fruit Sitter 2nd Foods;
                 Gerber Chicken and Gravy Sitter 2nd Foods;
                 Gerber Organic Squash Pear Peach with Basil Pouch Sitter 2nd
                  Foods;
                 Gerber Organic Squash Apple Sweet Potato Pouch Sitter 2nd
                  Foods;
                 Gerber Sweet Potato Supported Sitter 1st Foods;
                 Gerber Turkey and Gravy Sitter 2nd Foods;
                 Gerber Beef with Gravy Sitter 2nd Foods;
                 Gerber Fruit & Yogurt Peaches & Cream Toddler 12+ Months;
                 Gerber Prune Apple Sitter 2nd Foods;
                 Gerber Organic Apple Zucchini Spinach Strawberry Pouch Sitter
                  2nd Foods;
                 Gerber Ham with Gravy Sitter 2nd Foods;
                 Gerber Prune Supported Sitter 1st Foods;
                 Gerber Apple Banana with Mixed Cereal Sitter 2nd Foods;
                 Gerber Banana Supported Sitter 1st Foods;
                 Gerber Banana Plum Grape Sitter 2nd Foods;



                                      8
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 9 of 74 PageID: 9




               Gerber Very Berry, Peaches & Cream & Strawberry Banana
                Fruit & Yogurt Pouches Toddler 12+ Months;
               Gerber Carrot Supported Sitter 1st Foods;
               Gerber Organic Carrot Apple Mango Pouch Sitter 2nd Foods;
               Gerber Pear Zucchini Corn Sitter 2nd Foods;
               Gerber Apple Cherry Sitter 2nd Foods;
               Gerber Apple Sweet Potato with Cinnamon Toddler 12+
                Months;
               Gerber Banana Blueberry Sitter 2nd Foods;
               Gerber Apple Strawberry Banana Sitter 2nd Foods;
               Gerber Organic Banana Raspberry & Yogurt with Vanilla Pouch
                Toddler 12+ Months;
               Gerber Pear Supported Sitter 1st Foods;
               Gerber Apple Supported Sitter 1st Foods;
               Gerber Apple Strawberry Banana Pouch Sitter 2nd Foods;
               Gerber Carrot Supported Sitter 1st Foods;
               Gerber Apple Avocado Sitter 2nd Foods;
               Gerber Apple Zucchini Peach Sitter 2nd Foods;
               Gerber Organic Pear Spinach, Pear Mango Avocado & Apple
                Zucchini Spinach Strawberry Variety Pack Pouches Sitter 2nd
                Foods;
               Gerber Apple Spinach & Kale Sitter 2nd Foods;
               Gerber Butternut Squash Supported Sitter 1st Foods;
               Gerber Organic Mango Apple Carrot Kale, Apple Peach &
                Banana Mango Baby Food Variety Pack Pouches Sitter 2nd
                Foods;
               Gerber Apple Carrot Squash Sitter 2nd Foods;
               Gerber Apple Prune Sitter 2nd Foods;
               Gerber Peach Supported Sitter 1st Foods;
               Gerber Apple Peach Squash Sitter 2nd Foods;
               Gerber Organic Mango Peach Carrot Sweet Potato Oatmeal
                Pouch Toddler 12+ Months;
               Gerber Pear Carrot Pea Sitter 2nd Food;
               Gerber Banana Strawberry Beet Oatmeal Pouch Toddler 12+
                Months;
               Gerber Green Bean Supported Sitter 1st Foods;
               Gerber Pear Supported Sitter 1st Foods;



                                    9
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 10 of 74 PageID: 10




                Gerber Organic Banana Mango Avocado Quinoa Vanilla Pouch
                 Toddler 12+ Months;
                Gerber Sweet Potato Apple Pumpkin Sitter 2nd Foods;
                Gerber Sweet Potato Banana Orange Sitter 2nd Foods
                Gerber Organic Apple Mango Raspberry Avocado Oatmeal
                 Pouch Toddler 12+ Months;
                Gerber Pear Guava Sitter 2nd Foods;
                Gerber Sweet Potato Mango Kale Sitter 2nd Foods;
                Gerber Pear Mango Avocado Pouch Sitter 2nd Foods;
                Gerber Pumpkin Sitter 2nd Foods;
                Gerber Squash Pear Pineapple Sitter 2nd Foods;
                Gerber Apple Strawberry Rhubarb Sitter 2nd Foods;
                Gerber Organic Pear Peach Oatmeal Toddler 12+ Months;
                Gerber Pear Zucchini Sitter 2nd Foods;
                Gerber Organic Banana Acai Berry Mixed Grain Pouch Toddler
                 12+ Months;
                Gerber Pea Supported Sitter 1st Foods;
                Gerber Puree Favorites Variety Pack Chicken and Gravy &
                 Turkey and Gravy Sitter 2nd Foods;
                Gerber Banana Pouch Sitter 2nd Foods;
                Gerber Pasta Marinara Advanced;
                Gerber Pear Parsnip Blueberry Sitter 2nd Foods
                Gerber Organic Apple Purple Carrot Blueberry with Yogurt
                 Pouch Toddler 12+ Months;
                Gerber Carrot Mango Pineapple Sitter 2nd Foods;
                Gerber Pasta Primavera Advanced;
                Gerber Strong Banana Blueberry Purple Carrot Greek Yogurt
                 Mixed Grains Pouch Toddler 12+ Months;
                Gerber Garden Veggies & Rice Advanced;
                Gerber Squash Apple Corn Sitter 2nd Foods;
                Gerber Banana Blueberry Rice Pudding Advanced;
                Gerber Strong Pear Sweet Potato Greek Yogurt Oats Cinnamon
                 Pouch Toddler 12+ Months;
                Gerber Pumpkin Banana Sitter 2nd Foods;
                Gerber Strong Broccoli Carrot Banana Pineapple Pouch Toddler
                 12+ Months;
                Gerber My 1st Veggies Starter Kit Supported Sitter 1st Foods;



                                     10
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 11 of 74 PageID: 11




                Gerber Organic Sweet Potato Apple Carrot& Cinnamon Sitter
                 2nd Foods;
                Gerber Organic Banana Supported Sitter 1st Foods;
                Gerber Mango Apple Twist Sitter 2nd Foods;
                Gerber Sweet Potato Mango Pear Kale Pouch Toddler 12+
                 Months;
                Gerber Organic Apple Kale Fig Sitter 2nd Foods;
                Gerber Organic Carrot Supported Sitter 1st Foods;
                Gerber My 1st Fruits Starter Kit Supported Sitter 1st Foods;
                Gerber Organic Apple Supported Sitter 1st Foods;
                Gerber Organic Apple Mango Brown Rice with Vanilla Pouch
                 Toddler 12+ Months;
                Gerber Fruit & Veggie Favorites Baby Food Variety Pack Tubs
                 Sitter 2nd Foods;
                Gerber Apple Chicken Dinner Sitter 2nd Foods;
                Gerber Organic Apple Peach Pouch Sitter 2nd Foods;
                Gerber Organic Apple Spinach with Kale Sitter 2nd Foods;
                Gerber Apple Mango with Rice Cereal Sitter 2nd Foods;
                Gerber Organic Apple Raspberry Acai Berry Pouch Sitter 2nd
                 Foods;
                Gerber Apple Strawberry Blueberry Mixed Cereal Sitter 2nd
                 Foods;
                Gerber Organic Banana Blueberry Blackberry Oatmeal Pouch
                 Sitter 2nd Foods;
                Gerber Chicken Noodle Dinner Sitter 2nd Foods;
                Gerber Organic Mango Apple Banana Sitter 2nd Foods;
                Gerber Organic Banana Apple Strawberry with Millet Quinoa &
                 Cinnamon Sitter 2nd Foods;
                Gerber Organic Banana Mango Sitter 2nd Foods;
                Gerber Chicken Rice Dinner Sitter 2nd Foods;
                Gerber Organic Banana Squash Pouch Sitter 2nd Foods;
                Gerber Hawaiian Delight Sitter 2nd Foods;
                Gerber Organic Pear Purple Carrot Raspberry Sitter 2nd Foods;
                Gerber Organic Apple Wild Blueberry Sitter 2nd Foods;
                Gerber Organic Banana Strawberry Raspberry Mixed Grain
                 Toddler 12+ Months;
                Gerber Mac & Cheese with Vegetables Dinner Sitter 2nd Foods;
                Gerber Organic Apple Strawberry Beet Sitter 2nd Foods;


                                     11
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 12 of 74 PageID: 12




                 Gerber Organic Mango Apple Carrot Kale Pouch Sitter 2nd
                  Foods;
                 Gerber Pea Carrot Spinach Sitter 2nd Foods;
                 Gerber Organic Pear Blueberry Apple Avocado Pouch Sitter 2nd
                  Foods;
                 Gerber Turkey Rice Dinner Sitter 2nd Foods;
                 Gerber Organic Carrot Banana Mango with Millet & Quinoa
                  Sitter 2nd Foods;
                 Gerber Organic Pear Spinach Pouch Sitter 2nd Foods;
                 Gerber Vanilla Custard Pudding with Banana Sitter 2nd Foods;
                 Gerber Organic Carrot Apple Pear Sitter 2nd Foods;
                 Gerber Organic Pear Zucchini Mango Sitter 2nd Foods;
                 Gerber Vegetable Beef Dinner Sitter 2nd Foods;
                 Gerber Organic Pear Supported Sitter 1st Foods;
                 Gerber Organic Pumpkin Banana Carrot Pouch Sitter 2nd Foods;
                 Gerber Vegetable Chicken Sitter 2nd Foods;
                 Gerber Lil’ Mixers Vegetable Chicken + Mixed Grain & Carrot
                  Beginner;
                 Gerber Lil’ Mixers Sweet Potato Turkey + Mixed Grain & Carrot
                  Beginner;
                 Gerber Lil’ Mixers Apple Avocado + Quinoa Crisp Intermediate;
                 Gerber Lil’ Mixers Carrot Sweet Potato Pea + Quinoa Crisp
                  Intermediate.

      23.    Gerber used words such as “organic” to emphasize the foods suitability

for consumption by young children and infants.

II.   HEAVY METAL NEUROTOXINS & THEIR EFFECT ON CHILD
      DEVELOPMENT

      24.    Baby food producers promote their product testing and safety

procedures because parents and caretakers pay attention to what ingredients are in

the baby food they purchase for their children. This is because adults do not want to




                                         12
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 13 of 74 PageID: 13




expose their children to substances and/or chemicals that would either harm the child

or inhibit the child’s development.

         25.   One example of harmful substances parents want to avoid exposing

their children to are the heavy metals arsenic, lead, mercury, and cadmium. These

heavy metals are a type of substance known as neurotoxins, or substances that

“alter[] the structure of function of the nervous system.”9 Exposure to these

neurotoxins have been shown to “diminish quality of life, reduce academic

achievement, and disturb behavior, with profound consequences for the welfare and

productivity of entire societies.”10

         26.   Research continuously shows that exposure to food containing these

heavy metals causes “troubling risks for babies, including cancer and lifelong

deficits in intelligence[.]”11 Specifically, the heavy metals “can harm a baby’s

developing brain and nervous system” and cause negative impacts such as “the

permanent loss of intellectual capacity and behavioral problems like attention-deficit



9
  Neurotoxin, https://www.britannica.com/science/neurotoxin (accessed February
24, 2021).
10
  Jane Houlihan and Charlotte Brody, What’s in my baby’s food?, Healthy Babies
Bright Futures (Oct. 2019),
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
04/BabyFoodReport_ENGLISH_R6.pdf (accessed Feb. 22, 2021) (hereinafter
“Healthy Babies Bright Futures Report”). Healthy Babies Bright Futures Report, at
13.
11
     Healthy Babies Bright Futures Report, at 1.


                                          13
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 14 of 74 PageID: 14




hyperactivity disorder (ADHD).”12 These developmental conditions can be caused

by exposure to even trace amounts of these substances.13

         27.    For these reasons, organizations such as the Food and Drug

Administration (“FDA”) and the World Health Organization (“WHO”) have

declared arsenic, lead, cadmium, and mercury “dangerous to human health,

particularly to babies and children, who are most vulnerable to their neurotoxic

effects.”14 Further, the FDA has acknowledged that “exposure to [these four heavy]

metals are likely to have the most significant impact on public health” and has

prioritized them in connection with its heavy metals workgroup looking to reduce

the risks associated with human consumption of heavy metals.15

         A.     Arsenic

         28.    The heavy metal arsenic has been shown to cause “cognitive deficits

among school-age children exposed early in life, and neurological problems in adults

who were exposed to arsenic-poisoned milk as infants.”16 The effects of arsenic


12
     Healthy Babies Bright Futures Report, at 6.
13
     Healthy Babies Bright Futures Report, at 1.
14
  See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium,
and Mercury, Staff Report (the “Report”), Subcommittee on Economic and
Consumer Policy of the Committee on Oversight and Reform, at 2, February 4, 2021,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (accessed Feb. 4, 2021).
15
     Report, at 3.
16
     Healthy Babies Bright Futures Report, at 13.


                                          14
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 15 of 74 PageID: 15




exposure are irreversible and in addition to the cognitive and neurological effects it

has on child development, arsenic also creates a risk of “respiratory, gastrointestinal,

hematological, hepatic, renal, skin, neurological and immunological effects, as well

as damaging effects on the central nervous system[.]”17

      29.    Arsenic’s harmful effects have caused both the U.S. Environmental

Protection Agency ("EPA") and U.S. Food and Drug Administration ("FDA") to set

standards limiting the allowable amount of arsenic in products meant for human

consumption. For example, the FDA has set a limit of 10 parts per billion (“PPB”)

for apple juice, and the EPA has set the same limit for drinking water. Additionally,

the FDA has set a limit of 10 parts per billion for bottled water18 and is considering

limiting the action level for arsenic in rice cereals for infants to 100 ppb.19 The FDA




17
  Report, at 10 (quoting Miguel Rodríguez-Barranco et al., Association of Arsenic,
Cadmium and Manganese Exposure with Neurodevelopment and Behavioural
Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013),
https://pubmed.ncbi.nlm.nih.gov/23570911/).
18
  Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA
Failed to Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021),
https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/
(accessed Feb. 22, 2021).
19
  FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for
Infants: Action Level (Apr. 2016),
https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
RegulatoryInformation/UCM493152.pdf (accessed Feb. 22, 2021).


                                          15
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 16 of 74 PageID: 16




has taken action against companies whose products contain arsenic levels exceeding

this limit.20

         B.     Lead

         30.    Exposure to the heavy metal lead has been shown to cause harm to

children’s brain and nervous systems and is associated with a range of negative

health outcomes including “behavioral problems, decreased cognitive performance,

delayed puberty, and reduced postnatal growth.”21 Even very low exposure levels to

lead “cause lower academic achievement, attention deficits and behavior problems.

No safe level of exposure has been identified.”22

         31.    For example, one study found that “children age 0 to 24 months lose

more than 11 million IQ points from exposure to arsenic and lead in food.”23

Additionally, studies have established a link between lead exposure and Attention-

Deficit/Hyperactivity Disorder (ADHD).24




20
   See, e.g. Warning Letter from FDA to Valley Processing, Inc. (June 2, 2016),
https://www.fda.gov/news-events/press-announcements/federal-judge-enters-
consent-decree-against-washington-state-juice-processor (accessed Feb. 24, 2021).
21
     Report, at 11.
22
     Healthy Babies Bright Futures Report, at 13.
23
     Healthy Babies Bright Futures Report, at 13.
24
  Report, at 12 (citing Gabriele Donzelli et al., The Association Between Lead and
Attention-Deficit/Hyperactivity Disorder: A Systematic Review (Jan. 29, 2019),
http://www.mdpi.com/1660-4601/16/3/382/htm).


                                          16
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 17 of 74 PageID: 17




           32.   The proven negative effects of lead exposure have caused several health

organizations—including the American Academy for Pediatrics, the Environmental

Defense Fund, and Consumer Reports—to recommend that lead in baby foods not

exceed 1 ppb25 and “[t]he European Union has set the maximum lead level in infant

formula to 20 ppb.”26

           C.    Mercury

           33.   The World Health Organization warns that mercury “may have toxic

effects on the nervous, digestive and immune systems, and on lungs, kidneys, skin

and eyes” and considered mercury “one of the top ten chemicals or groups of

chemicals of major public health concern.”27

           34.   It has been recognized that “[y]oung and unborn children are at greatest

risk from mercury exposure because their nervous systems are still developing”28

and that exposure to even a small amount of the heavy metal mercury can cause

25
   Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA
Failed to Warn Consumers of Risk, THE WASHINGTON POST (Feb. 4, 2021), available
at https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/
(last accessed Feb. 22, 2021).
26
     Id.
27
     Id.
28
    Missouri Dept. of Nat. Resources, Mercury Can Affect Human Health,
https://dnr.mo.gov/env/mercury/mercury-
impact.htm#:~:text=Mercury%20Can%20Affect%20Human%20Health,and%20de
velopmental%20disorders%20in%20humans.&text=In%20low%20doses%2C%20
mercury%20may,with%20fertility%20and%20blood%20pressure (accessed Feb.
22, 2021).


                                             17
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 18 of 74 PageID: 18




“serious health problems, and is a threat to the development of the child [] early in

life.”29 For example, exposure to even low doses of mercury “may delay a child’s

walking and talking, shorten attention span and cause learning disabilities.”30

         35.   Exposure to mercury has also been linked to higher risk of lower IQ

scores and intellectual disability in children31 and mercury exposure at two and three

years of age has been positively associated with autistic behaviors among pre-school

age children.32

         36.   The EPA has set a maximum mercury level in drinking water to 2 ppb.33

         D.    Cadmium

         37.   The heavy metal cadmium is considered a neurotoxin. Eating food or

drinking water with very high cadmium levels severely irritates the stomach, leading

to vomiting and diarrhea, and sometimes death. Eating lower levels of cadmium over


29
  Mercury and health, https://www.who.int/news-room/fact-sheets/detail/mercury-
and-
health#:~:text=Exposure%20to%20mercury%20%E2%80%93%20even%20small,
%2C%20kidneys%2C%20skin%20and%20eyes (accessed Feb. 24, 2021).
30
    Missouri Dept. of Nat. Resources, Mercury Can Affect Human Health,
https://dnr.mo.gov/env/mercury/mercury-
impact.htm#:~:text=Mercury%20Can%20Affect%20Human%20Health,and%20de
velopmental%20disorders%20in%20humans.&text=In%20low%20doses%2C%20
mercury%20may,with%20fertility%20and%20blood%20pressure\ (accessed Feb.
22, 2021).
31
     Healthy Babies Bright Futures Report, at 14.
32
     Report, at 12-3.
33
     Report, at 32.


                                          18
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 19 of 74 PageID: 19




a long period can lead to kidney damage, and can cause bones to become fragile and

break easily. Exposure to cadmium in air has caused lung cancer, and perhaps

prostate cancer, in workers. The US Department of Health and Human Services

(“HHS”) and the EPA, both consider cadmium and cadmium compounds human

carcinogens (can cause cancer).34

         38.   Children with higher cadmium levels are three times more likely to

have learning disabilities and participate in special education, according to a new

study led by Harvard University researchers.35

         39.   The EPA has set a maximum cadmium level in drinking water to 5 ppb,

the FDA has set a maximum level in bottled water to 5 ppb, and the WHO set a

maximum cadmium level in drinking water to 3 ppb.36




34
      NYS     Dept.    of   Health,    Cadmium     in   Children’s  Jewelry,
https://www.health.ny.gov/environmental/chemicals/cadmium/cadmium_jewelry.h
tm#:~:text=Children%20can%20be%20exposed%20to,to%20cadmium%20in%20c
hildren's%20jewelry (accessed Feb. 22, 2021).
35
  Marla Cone, Is Cadmium as Dangerous for Children as Lead?, SCIENTIFIC
AMERICAN (Feb. 10, 2012), https://www.scientificamerican.com/article/is-
cadmium-as-dangerous-for-children-lead/ (accessed Feb. 22, 2021).
36
     Report, at 29.


                                         19
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 20 of 74 PageID: 20




                          SUBSTANTIVE ALLEGATIONS

         40.    On November 6, 2019, in response to reports alleging high levels of

toxic heavy metals in baby foods, the United States House of Representatives

Committee on Oversight and Reform Subcommittee on Economic and Consumer

Policy (the “Subcommittee”) requested internal documents and test results from

several of the United States’ largest producers of baby foods, including Defendant

Gerber.

         41.    On February 4, 2020, the Subcommittee published a report entitled

“Baby Foods Are Tainted With Dangerous Levels of Arsenic, Lead, Cadmium, and

Mercury” (the “Report”) containing the results of the Subcommittee’s investigation.

I.       GERBER KNOWINGLY SOLD BABY FOODS WITH UNSAFE
         LEVELS OF TOXIC HEAVY METALS TO UNITED STATES
         CONSUMERS

         42.    The Subcommittee’s Report contained findings that Gerber knowingly

sold baby foods to United States consumers that contained high levels of the toxic

heavy metal’s arsenic, lead, mercury, and cadmium. By knowingly selling baby

foods with unsafe amounts of these toxic heavy metals to United States consumers,

Gerber knowingly exposed millions of children to substances proven to cause

permanent decreases in IQ, diminished future economic productivity, and increased

risk of future criminal and antisocial behavior.37

37
     Report, at 2.


                                          20
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 21 of 74 PageID: 21




         43.    The Report found that Gerber only tested individual ingredients, and

not its final product(s). According to the Subcommittee, this policy “recklessly

endangers babies and children and prevents [Gerber] from ever knowing the full

extent of the danger presented by [Gerber’s] products.”38

         44.    The Report also made specific findings regarding the presence of toxic

heavy metals in baby foods produced by Defendant Gerber. These findings include

the following:

                       Gerber used high-arsenic ingredients, using 67 batches of rice

                         flour that had tested over 90 ppb inorganic arsenic.39 Gerber did

                         not provide inorganic arsenic results for all of its ingredients.

                         However, test results for conventional rice flour revealed that

                         Gerber routinely used flour with over 90 ppb inorganic arsenic.

                         Gerber used five batches of rice flour that had 98 ppb inorganic

                         arsenic, and 67 batches that contained more than 90 ppb.40

                       Gerber used ingredients that tested as high as 48 ppb lead; and

                         used many ingredients containing over 20 ppb lead.41 Gerber



38
     Report, at 56-7.
39
     Report, at 3.
40
     Report, at 19.
41
     Report, at 3.


                                              21
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 22 of 74 PageID: 22




                         produced limited lead testing results. The results for its sweet

                         potatoes and juices demonstrated its willingness to use

                         ingredients that contained dangerous lead levels. Gerber used an

                         ingredient, conventional sweet potatoes, with 48 ppb lead.

                         Gerber also used twelve other batches of sweet potato that tested

                         over 20 ppb for lead, the EU’s lenient upper standard.42 The

                         average amount of lead in Gerber’s tested juice concentrates was

                         11.2 ppb—more than FDA’s limit for lead in bottled water. Over

                         83% of the juice concentrates tested showed greater than 1 ppb

                         lead, which is Consumer Reports’ recommended limit for fruit

                         juices.

                       Gerber does not test all its ingredients for cadmium. Of those it

                         does test, it accepts ingredients with high levels of cadmium.

                         Gerber used multiple batches of carrots containing as much as 87

                         ppb cadmium, and 75% of the carrots Gerber used had more than

                         5 ppb cadmium—the EPA’s drinking water standard.43




42
     Report, at 27.
43
     Report, at 32.


                                              22
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 23 of 74 PageID: 23




                      Gerber rarely tests for mercury in its baby food. Of the test results

                        they presented to the Subcommittee, they only tested carrots,

                        sweet potatoes, and lemon juice concentrate.44

II.      DEFENDANT GERBER FALSELY, MISLEADINGLY, AND/OR
         DECEPTIVELY CLAIMED ITS FOOD WAS FIT FOR CHILD
         CONSUMPTION

         45.    Baby food manufacturers hold a special position of public trust.

Consumers believe that they would not sell unsafe products. Consumers also believe

that the federal government would not knowingly permit the sale of unsafe baby

food. Defendant Gerber took advantage of its position.

         46.    Gerber advertised its products as safe, healthy, nutritious, natural,

organic, and safe for consumption. By doing so, Gerber had a duty to ensure that its

statements regarding its products were true and not false, misleading, or deceptive,

yet continued to make false, misleading, and deceptive statements regarding the

safety of its baby foods despite knowledge that its baby foods contained unsafe

levels of heavy metals.

         47.    Gerber violated this duty by marketing and advertising its baby foods

through statements regarding the safety of its baby foods despite knowing that its

baby foods contained dangerous levels of heavy metals.




44
     Report, at 4.


                                              23
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 24 of 74 PageID: 24




       48.   As a result of Gerber’s false, misleading, and deceptive statements,

Plaintiffs and members of the Class and Subclasses bought Gerber Baby Foods they

would not have otherwise bought, and paid more for Gerber Baby Foods than they

would have paid had it been fully disclosed that Gerber Baby Foods contained

dangerous levels of heavy metals.

III.   DEFENDANT GERBER FAILED TO WARN UNITED STATES
       CONSUMERS THAT ITS BABY FOODS CONTAINED DANGEROUS
       LEVELS OF HEAVY METALS

       49.   Gerber knew or should have been aware that a consumer would be

feeding its products to children, often making its products the primary source of food

for a child. This leads to repeated exposure of the heavy metals to the child.

       50.   Gerber thus wrongfully and misleadingly advertised and sold the

Gerber Baby Foods without any label or warning indicating to consumers that these

products contain heavy metals, or that these toxins can over time accumulate in the

baby’s body to the point where poisoning, injury, and/or disease can occur. Gerber

intentionally omitted these facts from its marketing, advertising and labeling in order

to induce and mislead reasonable consumers into purchasing Gerber Baby Foods.

IV.    PLAINTIFF JEREMY CANTOR

       51.   Plaintiff Jeremy Cantor is a resident of Colorado.

       52.   Plaintiff Cantor has purchased several types of the Gerber Baby Foods

which, according to the Report, were tainted with unsafe levels of heavy metals



                                          24
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 25 of 74 PageID: 25




during the Class Period. Plaintiff Cantor made these purchase at the King Sooper’s

grocery store located in Golden, Colorado.

      53.   Plaintiff Cantor’s relevant purchases include, but are not limited to:

                Gerber 2nd Foods Apple Strawberry Banana Stage 2 Sitter Baby

                  Food—a product with an ingredient (lemon juice concentrate)

                  that tested as having excessive levels of lead—purchased on July

                  25, 2020, December 2, 2020, December 20, 2020, and January

                  12, 2021.

                Gerber 2nd Foods Banana Carrot & Mango Baby Food and Pear

                  Carrot, Gerber 2nd Foods Pear Carrot & Mango, and Gerber 2nd

                  Foods Natural Pear Carrot Pea—products with an ingredient

                  (carrots) that tested as having excessive levels of cadmium—

                  purchased on July 25, 2020, October 17, 2020, November 13,

                  2020, December 2, 2020, December 20, 2020;

                Gerber 2nd Foods Banana Blueberry Stage 2 Baby Food —a

                  product with an ingredient (lemon juice concentrate) that tested

                  as having excessive levels of lead—purchased on October 17,

                  2020.




                                        25
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 26 of 74 PageID: 26




                Gerber 2nd Foods Sweet Potato Baby Food—a product with an

                  ingredient (conventional sweet potatoes) that tested as having

                  excessive levels of lead—purchased on July 25, 2020.;

                Gerber Organic 2nd Foods Sweet Potato Apple Carrot &

                  Cinnamon Baby Food—a product with an ingredient (organic

                  sweet potatoes) that tested as having excessive levels of lead—

                  purchased on July 25, 2020, December 2, 2020, December 10,

                  2020, December 28, 2020, and January 26, 2020;

                Gerber Organic Mango Apple Banana Stage 2 Baby Food —a

                  product with an ingredient (lemon juice concentrate) that tested

                  as having excessive levels of lead—purchased on July 25, 2020,

                  December 2, 2020, and December 20, 2020;

                Gerber Crawler Fruit & Veggie Melts Truly Tropical Blend

                  Freeze-Dried Snack—a product with an ingredient (white grape

                  juice) that tested as having excessive levels of lead—purchased

                  on December 20, 2020.

                Gerber Puffs Blueberry Cereal Snack—a product with an

                  ingredient (rice flour) that tested as having excessive levels of

                  arsenic—purchased on December 20, 2020.




                                       26
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 27 of 74 PageID: 27




      54.   Plaintiff Cantor would not have made these purchases or would not

have paid as much for these products had he known that the Gerber Baby Foods

contained dangerous levels of heavy metal toxins.

V.    PLAINTIFF ASHLEY ALLEN

      55.   Plaintiff Allen is a resident of Michigan.

      56.   Plaintiff Allen purchased several types of Gerber Baby Foods,

including oatmeal and purees from December 2020 through January 2021. Plaintiff

Allen made these purchases at the Meijer supermarket located in Ludington,

Michigan.

      57.   Plaintiff Allen would not have made these purchases or would not have

paid as much for these products had he known that the Gerber Baby Foods contained

dangerous levels of heavy metal toxins.

VI.   PLAINTIFF DOMINICK GROSSI

      58.   Plaintiff Grossi is a resident of Pennsylvania.

      59.   Plaintiff Grossi purchased several types of Gerber Baby Foods in 2016

and 2017. Plaintiff Grossi made these purchases at the Walmart stores in Latrobe

and Greensburg, Pennsylvania, as well as the Giant Eagle grocery store in Latrobe,

Pennsylvania.




                                          27
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 28 of 74 PageID: 28




      60.   Plaintiff Grossi would not have made these purchases or would not have

paid as much for these products had he known that the Gerber Baby Foods contained

dangerous levels of heavy metal toxins.

VII. PLAINTIFF ANTHONY HARRISON

      61.   Plaintiff Harrison is a resident of Missouri.

      62.   Plaintiff Harrison purchased several types of Gerber Baby Foods in

2017 and 2018. Plaintiff Harrison made these purchases at the Walmart store in

Kirksville, Missouri.

      63.   Plaintiff Harrison would not have made these purchases or would not

have paid as much for these products had he known that the Gerber Baby Foods

contained dangerous levels of heavy metal toxins.

VIII. PLAINTIFF HEATHER HYDEN

      64.   Plaintiff Hyden is a resident of Texas.

      65.   Plaintiff Hyden purchased several types of Gerber Baby Foods from

September 2020 through the present. Plaintiff Hyden made these purchases at the

Walmart store in Marble Falls, Texas, and the H-E-B in Burnet, Texas.

      66.   Plaintiff Hyden would not have made these purchases or would not

have paid as much for these products had he known that the Gerber Baby Foods

contained dangerous levels of heavy metal toxins.




                                          28
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 29 of 74 PageID: 29




IX.   PLAINTIFF LISA LOSIEWICZ

      67.   Plaintiff Losiewicz is a resident of Ohio.

      68.   Plaintiff Losiewicz purchased several types of Gerber Baby Foods from

September 2019 through the present. Plaintiff Losiewicz made these purchases at

the Walmart store in Perrysburg, Ohio.

      69.   Plaintiff Losiewicz would not have made these purchases or would not

have paid as much for these products had he known that the Gerber Baby Foods

contained dangerous levels of heavy metal toxins.

X.    PLAINTIFF HALEY SAMS

      70.   Plaintiff Sams is a resident of Georgia.

      71.   Plaintiff Sams purchased several types of Gerber Baby Foods from July

2019 through January 2021. Plaintiff Sams made these purchases at the Walmart

store located in Rockmart, Georgia.

      72.   Plaintiff Sams would not have made these purchases or would not have

paid as much for these products had he known that the Gerber Baby Foods contained

dangerous levels of heavy metal toxins.




                                          29
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 30 of 74 PageID: 30




XI.   PLAINTIFF VITO SCAROLA

      73.     Plaintiff Vito Scarola is a resident of Florida.

      74.     Plaintiff Scarola purchased several types of Gerber Baby Foods from

October 2016 through December 2018. Plaintiff Scarola made these purchases at

grocery stores in an around Orlando, Florida.

      75.     Plaintiff Scarola would not have made these purchases or would not

have paid as much for these products had he known that the Gerber Baby Foods

contained dangerous levels of heavy metal toxins.

                            TOLLING AND ESTOPPEL

I.    DISCOVERY RULE TOLLING

      76.     Plaintiffs and the Classes and Subclasses had no way of knowing about

Defendant Gerber’s conduct with respect to the presence of toxic heavy metals.

      77.     Neither Plaintiffs nor any other members of the Class or Subclasses,

through the exercise of reasonable diligence, could have discovered the conduct

alleged herein. Further, Plaintiffs and members of the Class and Subclasses did not

discover and did not know of facts that would have caused a reasonable person to

suspect that Gerber was engaged in the conduct alleged herein.

      78.     For these, reasons, all applicable statutes of limitation have been tolled

by discovery rule with respect to claims asserted by Plaintiffs, the Classes, and the

Subclasses.



                                           30
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 31 of 74 PageID: 31




II.   FRAUDULENT CONCEALMENT TOLLING

      79.     By failing to provide notice of the presence of toxic heavy metals in the

Gerber Baby Foods, Defendant Gerber concealed its conduct and the existence of

the claims asserted herein from Plaintiffs and the members of the Class and

Subclasses.

      80.     Upon information and belief, Defendant Gerber intended its acts to

conceal the facts and claims from Plaintiff and members of the Classes and

Subclasses. Plaintiffs and the members of the Classes and Subclasses were unaware

of the facts alleged herein without any fault or lack of diligence on their part and

could not have reasonably discovered Defendant Gerber’s conduct. For this reason,

any statute of limitations that otherwise may apply to the claims of Plaintiffs or

members of the Classes or Subclasses should be tolled.

                        CLASS ACTION ALLEGATIONS

      81.     Plaintiffs bring this action as a class action pursuant to Federal Rules of

Civil Procedure 23(a) and 23(b)(3).

      82.     Plaintiffs seek class certification on behalf of a class defined as follows:

      NATIONWIDE CLASS: all persons in the United States who, from the
      beginning of any applicable limitations period through the present, purchased
      the Gerber Baby Foods for household or business use, and not for resale (the
      “Class”).




                                           31
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 32 of 74 PageID: 32




      83.   Plaintiff Cantor seeks certification on behalf of a Colorado Subclass:

      THE COLORADO SUBCLASS: all persons who are or were citizens of the
      State of Colorado who, from the beginning of any applicable limitations
      period through the present, purchased the Gerber Baby Foods for household
      or business use, and not for resale (the “Colorado Subclass”).

      84.   Plaintiff Scarola seeks certification on behalf of a Florida Subclass:

      THE FLORIDA SUBCLASS: all persons who are or were citizens of the
      State of Florida who, from the beginning of any applicable limitations period
      through the present, purchased the Gerber Baby Foods for household or
      business use, and not for resale (the “Florida Subclass”).

      85.   Plaintiff Sams seeks certification on behalf of a Georgia Subclass:

      THE GEORGIA SUBCLASS: all persons who are or were citizens of the
      State of Georgia who, from the beginning of any applicable limitations period
      through the present, purchased the Gerber Baby Foods for household or
      business use, and not for resale (the “Georgia Subclass”).

      86.   Plaintiff Allen seeks certification on behalf of a Michigan Subclass:

      THE MICHIGAN SUBCLASS: all persons who are or were citizens of the
      State of Michigan who, from the beginning of any applicable limitations
      period through the present, purchased the Gerber Baby Foods for household
      or business use, and not for resale (the “Michigan Subclass”).

      87.   Plaintiff Harrison seeks certification on behalf of a Missouri Subclass:

      THE MISSOURI SUBCLASS: all persons who are or were citizens of the
      State of Missouri who, from the beginning of any applicable limitations period
      through the present, purchased the Gerber Baby Foods for household or
      business use, and not for resale (the “Missouri Subclass”).

      88.   Plaintiff Losiewicz seeks certification on behalf of an Ohio Subclass:

      THE OHIO SUBCLASS: all persons who are or were citizens of the State
      of Ohio who, from the beginning of any applicable limitations period through



                                        32
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 33 of 74 PageID: 33




      the present, purchased the Gerber Baby Foods for for household or business
      use, and not for resale (the “Ohio Subclass”).

      89.    Plaintiff Grossi seeks certification on behalf of a Pennsylvania

Subclass:

      THE PENNSYLVANIA SUBCLASS: all persons who are or were citizens
      of the Commonwealth of Pennsylvania who, from the beginning of any
      applicable limitations period through the present, purchased the Gerber Baby
      Foods for household or business use, and not for resale (the “Pennsylvania
      Subclass”).

      90.    Plaintiff Hyden seeks certification on behalf of a Texas Subclass:

      THE TEXAS SUBCLASS: all persons who are or were citizens of the State
      of Texas who, from the beginning of any applicable limitations period through
      the present, purchased the Gerber Baby Foods for household or business use,
      and not for resale (the “Texas Subclass”).

      91.    Plaintiffs reserve the right to modify or refine the definitions of the

Class or Subclasses based upon discovery of new information and in order to

accommodate any of the Court’s manageability concerns.

      92.    Excluded from the Class and Subclasses are: (a) any Judge or

Magistrate Judge presiding over this action and members of their staff, as well as

members of their families; (b) Defendant and Defendant’s predecessors, parents,

successors, heirs, assigns, subsidiaries, and any entity in which any Defendant or its

parents have a controlling interest, as well as Defendant’s current or former

employees, agents, officers, and directors; (c) persons who properly execute and file

a timely request for exclusion from the Classes or Subclass; (d) persons whose



                                         33
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 34 of 74 PageID: 34




claims in this matter have been finally adjudicated on the merits or otherwise

released; (e) counsel for Plaintiffs and Defendant; and (f) the legal representatives,

successors, and assigns of any such excluded persons.

      93.    Ascertainability. The proposed Classes and Subclasses are readily

ascertainable because they are defined using objective criteria so as to allow class

members to determine if they are part of a Class or Subclass. Further, the Classes

and Subclasses can be readily identified through records maintained by Defendant

Gerber.

      94.    Numerosity (Rule 23(a)(1)). The Classes and Subclasses are so

numerous that joinder of individual members herein is impracticable. The exact

number of members of the Class and Subclasses, as herein identified and described,

is not known, but sales figures indicate that millions of individuals have purchased

the Gerber Baby Foods.

      95.    Commonality (Rule 23(a)(2)). Common questions of fact and law

exist for each cause of action and predominate over questions affecting only

individual Class and Subclass members, including the following:

                 whether Defendant owed a duty of care to Plaintiffs and the
                  Classes;

                 whether Defendant knew or should have known that the Gerber
                  Baby Foods contained, or may contain, heavy metals;




                                         34
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 35 of 74 PageID: 35




                whether Defendant wrongfully represented and continues to
                 represent that the Gerber Baby Foods are natural and safe for
                 human infant consumption;

                whether Defendant wrongfully represented and continues to
                 represent that the Gerber Baby Foods are healthy, superior
                 quality, nutritious and safe for consumption;

                whether Defendant wrongfully represented and continues to
                 represent that the Gerber Baby Foods are natural;

                whether Defendant wrongfully represented and continues to
                 represent that the Gerber Baby Foods appropriate for
                 consumption by various “Stage[s]” of babies;

                whether Defendant wrongfully represented and continues to
                 represent that the manufacturing of the Gerber Baby Foods is
                 subjected to rigorous standards, including testing for heavy
                 metals;

                whether Defendant wrongfully failed to disclose that the Gerber
                 Baby Foods contained, or may contain, heavy metals;

                whether Defendant’s representations in advertising, warranties,
                 packaging, and/or labeling are false, deceptive, and misleading;

                whether those representations are likely to deceive a reasonable
                 consumer;

                whether a reasonable consumer would consider the presence, or
                 risk of, heavy metals as a material fact in purchasing baby food;

                whether Defendant had knowledge that those representations
                 were false, deceptive, and misleading;

                whether Defendant continues to disseminate those
                 representations despite knowledge that the representations are
                 false, deceptive, and misleading;



                                       35
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 36 of 74 PageID: 36




                 whether a representation that a product is healthy, superior
                  quality, nutritious and safe for consumption and does not contain
                  arsenic, mercury, cadmium, and lead is material to a reasonable
                  consumer;

                 whether Defendant’s representations and descriptions on the
                  labeling of the Gerber Baby Foods are likely to mislead, deceive,
                  confuse, or confound consumers acting reasonably;

                 whether Defendant violated the laws of the State of Colorado;

                 whether Defendant breached its express warranties;

                 whether Defendant breached its implied warranties;

                 whether Defendant engaged in unfair trade practices;

                 whether Defendant engaged in false advertising;

                 whether Defendant’s conduct was negligent per se;

                 whether Defendant made negligent               and/or    fraudulent
                  misrepresentations and/or omissions;

                 whether Plaintiffs and the members of the Class are entitled to
                  actual, statutory, and punitive damages; and

                 whether Plaintiffs and members of the Class are entitled to
                  declaratory and injunctive relief.

      96.    Typicality (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims

of the other members of the proposed Class and Subclasses. Plaintiffs and members

of the Class and Subclasses (as applicable) suffered injuries as a result of Defendant

Gerber’s wrongful conduct that is uniform across the Class and Subclasses.




                                         36
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 37 of 74 PageID: 37




      97.    Adequacy (Rule 23(a)(4)). Plaintiffs have and will continue to fairly

and adequately represent and protect the interests of the Class and Subclasses.

Plaintiffs have retained counsel competent and experienced in complex litigation

and class actions. Plaintiffs have no interest that is antagonistic to those of the Class

and Subclasses, and Defendant has no defenses unique to Plaintiffs. Plaintiffs and

their counsel are committed to vigorously prosecuting this action on behalf of the

members of the Class and Subclasses, and they have the resources to do so. Neither

Plaintiffs nor Plaintiffs’ counsel have any interest adverse to those of the other

members of the Class and Subclasses.

      98.    Substantial Benefits. This class action is appropriate for certification

because class proceedings are superior to other available methods for the fair and

efficient adjudication of this controversy and joinder of all members of the Class and

Subclasses is impracticable. The prosecution of separate actions by individual

members of the Class and Subclasses would impose heavy burdens upon the Courts

and Defendant, would create a risk of inconsistent or varying adjudications of the

questions of law and fact common to members of the Classes and Subclasses, and

would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to

protect their interests. This proposed class action presents fewer management

difficulties than individual litigation, and provides the benefits of single



                                           37
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 38 of 74 PageID: 38




adjudication, economies of scale, and comprehensive supervision by a single court.

Class treatment will create economies of time, effort, and expense and promote

uniform decision-making.

      99.    Class certification, therefore, is appropriate under Fed. R. Civ. P.

23(b)(3) because the above common questions of law or fact predominate over any

questions affecting individual members of the Class, and a class action is superior to

other available methods for the fair and efficient adjudication of this controversy.

      100. Class certification is also appropriate under Fed. R. Civ. P. 23(b)(2)

because Defendant has acted or refused to act on grounds generally applicable to the

Classes and Subclasses, so that final injunctive relief or corresponding declaratory

relief is appropriate as to the Class and Subclasses as a whole.

      101. Plaintiffs reserve the right to revise the foregoing class allegations and

definitions based on facts learned and legal developments following additional

investigation, discovery, or otherwise.




                                          38
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 39 of 74 PageID: 39




                               CLAIMS FOR RELIEF

                          FIRST CLAIM FOR RELIEF

                     BREACH OF EXPRESS WARRANTY

   (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

      102. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      103. Defendant Gerber marketed and sold the Gerber Baby Foods into the

stream of commerce with the intent that the Gerber Baby Foods would be purchased

by Plaintiffs and the Class.

      104. Defendant expressly warranted, advertised, and represented to

Plaintiffs and the Class that its Gerber Baby Foods were and are safe, healthy, and

appropriate for infant and child consumption.

      105. Defendant made these express warranties regarding the Gerber Baby

Foods’ quality, ingredients, and fitness for consumption in writing through its

website, advertisements, and marketing materials and on the Gerber Baby Foods’

packaging and labels. These express warranties became part of the basis of the

bargain that Plaintiffs and the Class entered into upon purchasing the Gerber Baby

Foods.

      106. Defendant’s advertisements, warranties, and representations were made

in connection with the sale of the Gerber Baby Foods to Plaintiffs and the Class.



                                         39
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 40 of 74 PageID: 40




Plaintiffs and the Class relied on Defendant’s advertisements, warranties, and

representations regarding the Gerber Baby Foods in deciding whether to purchase

Defendant’s products.

      107. Defendant’s Gerber Baby Foods do not conform to Defendant’s

advertisements, warranties and representations in that they are not safe, healthy, and

appropriate for infant and child consumption; and contain, or may contain, levels of

various heavy metals.

      108. Defendant therefore breaches the express warranties by placing Gerber

Baby Food into the stream of commerce and selling them to consumers, when they

have dangerous and/or toxic levels of heavy metals, and can cause toxicity and

adverse health implication, rendering these products unfit for their intended use and

purpose, and unsafe and unsuitable for consumer use as marketed by Defendant

Gerber. These high levels of heavy metals substantially impair the use, value, safety

of Gerber Baby Foods.

      109. Defendant Gerber was at all times aware, or should have been aware,

of the toxic or dangerous levels of heavy metals in Gerber Baby Foods. Defendant

Gerber was on notice of these concerns with their products, but nowhere on the

package labeling or on Defendant Gerber’s website or other marketing materials did

Defendant Gerber warn Plaintiffs and members of the Class and Subclasses that they




                                         40
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 41 of 74 PageID: 41




were at risk of feeding their children food and/or beverages with toxic or dangerous

levels of heavy metals.

      110. Instead, Defendant Gerber concealed the high levels of heavy metals

contained in the Gerber Baby Foods and deceptively represented that these products

were safe, healthy, and appropriate for infant or child consumption. Defendant

Gerber thus utterly failed to ensure that the material representations it was making

to consumers were true.

      111. The toxic and/or dangerous levels of heavy metals at issue in the Gerber

Baby Foods existed when they left Defendant’s possession or control and were sold

to Plaintiffs and members of the putative classes. The levels of heavy metals

contained in the Gerber Baby Foods were undiscoverable by Plaintiffs and members

of the putative classes at the time of purchase of the Gerber Baby Foods.

      112. As manufacturers, marketers, advertisers, distributors and sellers of the

Gerber Baby Foods, Defendant Gerber had exclusive knowledge and notice of the

fact that the Gerber Baby Foods did not conform to the affirmations of fact and

promises.

      113. In addition, or in the alternative, to the formation of an express contract,

Defendant made each of the above-described representations to induce Plaintiffs and

members of the Class and Subclasses to rely on such representations.




                                         41
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 42 of 74 PageID: 42




      114. Defendant Gerber’s affirmations of fact and promises were material,

and Plaintiffs and members of the putative classes reasonably relied upon such

representations in purchasing the Gerber Baby Foods.

      115. All conditions precedent to Defendant’s liability for its breach of

express warranty have been performed by Plaintiffs or members of the Class or

Subclasses.

      116. Affording Defendant Gerber an opportunity to cure its breaches of

written warranties would be unnecessary and futile here. Defendant Gerber were

placed on reasonable notice of the levels of heavy metals in the Gerber Baby Foods

and breach of the warranties based their scientific research and expertise in the food

production industry. Defendant Gerber has had ample opportunity to cure the high

level of heavy metal in their Gerber Baby Foods to make them safe and healthy for

consumption by Plaintiffs and members of the putative classes and their children,

but have failed to do so.

      117. Defendant Gerber has also had notice of their breach as set forth herein

by virtue of the publication of the Report the prior 2019 report issued by Healthy

Baby Bright Future.

      118. As a direct and proximate result of Defendant Gerber’s breaches of

express warranty, Plaintiffs and members of the putative classes have been damaged

because they did not receive the products as specifically warranted by Defendant



                                         42
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 43 of 74 PageID: 43




Gerber. Plaintiffs and members of the putative classes did not receive the benefit of

the bargain and suffered damages at the point of sale stemming from their

overpayment of the Gerber Baby Foods.

      119. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys' fees, costs, and any other just and proper relief available thereunder

for Defendant’s failure to deliver goods conforming to their express warranties and

resulting breach.

                         SECOND CLAIM FOR RELIEF
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

   (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

      120. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      121. Defendant is a merchant engaging in the sale of goods to Plaintiffs and

the Class.

      122. There was a sale of goods from Defendant to Plaintiffs and the Class.

      123. At all times mentioned herein, Defendant manufactured or supplied

Gerber Baby Foods, and prior to the time the Gerber Baby Foods were purchased by

Plaintiffs and the Class, Defendant impliedly warranted to them that the Gerber Baby

Foods were of merchantable quality, fit for their ordinary use (consumption by

babies), and conformed to the promises and affirmations of fact made on the Gerber


                                           43
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 44 of 74 PageID: 44




Baby Foods’ containers and labels, including that the food was natural and safe and

appropriate for human infant consumption. Plaintiffs and the Class relied on

Defendant’s promises and affirmations of fact when they purchased the Gerber Baby

Foods.

      124. Contrary to these representations and warranties, the Gerber Baby

Foods were not fit for their ordinary use, consumption by babies, and did not

conform to Defendant’s affirmations of fact and promises as they contained, or were

at risk of containing, heavy metals and/or unnatural or other ingredients or

contaminants that do not conform to the packaging.

      125. Defendant breached its implied warranties by selling Gerber Baby

Foods that failed to conform to the promises or affirmations of fact made on the

container or label as each product contained heavy metals and/or unnatural or other

ingredients or contaminants that do not conform to the packaging.

      126. Defendant was on notice of this breach, as it was aware of the heavy

metals included, or at risk, in the Gerber Baby Foods, and based on the public

investigation by Healthy Babies Bright Futures that showed Defendant’s baby food

products as unhealthy and contaminated.

      127. Privity exists because Defendant impliedly warranted to Plaintiffs and

the Class through the warranting, packaging, advertising, marketing, and labeling

that Gerber Baby Foods were natural, and suitable for consumption by babies, and



                                        44
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 45 of 74 PageID: 45




by failing to make any mention of heavy metals and/or unnatural or other

ingredients.

      128. As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they have purchased Gerber Baby

Food that is worth less than the price they paid and that they would not have

purchased at all had they known of the presence or risk of heavy metals and/or

unnatural or other ingredients.

      129. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available thereunder

for Defendant’s failure to deliver goods conforming to their implied warranties and

resulting breach.

                          THIRD CLAIM FOR RELIEF

                    FRAUDULENT MISREPRESENTATION

   (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

      130. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      131. Defendant falsely represented to Plaintiffs and the Class that the Gerber

Baby Foods are “natural”, “organic” and safe for consumption by infants and young

children.




                                           45
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 46 of 74 PageID: 46




       132. Defendant intentionally, knowingly, and recklessly made these

misrepresentations to induce Plaintiffs and the Class to purchase Gerber Baby Foods.

       133. Defendant knew that their representations about Gerber Baby Foods

were false in that Gerber Baby Foods contained, or were at risk of containing, levels

of heavy metals and/or unnatural or other ingredients that do not conform to the

products’ labels, packaging, advertising, and statements. Defendant allowed its

packaging, labels, advertisements, promotional materials, and websites to

intentionally mislead consumers, such as Plaintiffs and the Class.

       134. Plaintiffs and the Class did in fact rely on these misrepresentations and

purchased Gerber Baby Foods to their detriment. Given the deceptive manner in

which Defendant advertised, represented, and otherwise promoted Gerber Baby

Foods, Plaintiffs’ and the Class’s reliance on Defendant’s misrepresentations was

justifiable.

       135. As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they purchased Gerber Baby Foods

that were worth less than the price they paid and that they would not have purchased

at all had they known of the risk and/or presence of heavy metals and/or unnatural

or other ingredients that do not conform to the products’ labels, packaging,

advertising, and statements.




                                         46
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 47 of 74 PageID: 47




        136. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

                         FOURTH CLAIM FOR RELIEF

                              FRAUD BY OMISSION

     (on behalf of Nationwide Class or, alternatively, the State Subclasses)

        137. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

        138. Defendant concealed from and failed to disclose to Plaintiffs and the

Class that Gerber Baby Foods contained, or were at risk of containing, heavy metals

and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements.

        139. Defendant was under a duty to disclose to Plaintiffs and the Class the

true quality, characteristics, ingredients and suitability of the Gerber Baby Foods

because: (1) Defendant was in a superior position to know the true state of facts

about its products; (2) Defendant was in a superior position to know the actual

ingredients, characteristics, and suitability of Gerber Baby Foods for consumption

by babies; and (3) Defendant knew that Plaintiffs and the Class could not reasonably

have been expected to learn or discover that Gerber Baby Foods were misrepresented




                                          47
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 48 of 74 PageID: 48




in the packaging, labels, advertising, and websites prior to purchasing Gerber Baby

Foods.

        140. The facts concealed or not disclosed by Defendant to Plaintiffs and the

Class are material in that a reasonable consumer would have considered them

important when deciding whether to purchase Gerber Baby Foods.

        141. Plaintiffs and the Class justifiably relied on the Defendant’s omissions

to their detriment. The detriment is evident from the true quality, characteristics, and

ingredients of Gerber Baby Foods, which is inferior when compared to how Gerber

Baby Foods are advertised and represented by Defendant.

        142. As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they purchased Gerber Baby Foods

that were worth less than the price they paid and that they would not have purchased

at all had they known of the risk and/or presence of heavy metals and/or unnatural

or other ingredients that do not conform to the products’ labels, packaging,

advertising, and statements.

        143. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.




                                          48
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 49 of 74 PageID: 49




                          FIFTH CLAIM FOR RELIEF

                    NEGLIGENT MISREPRESENTATION

   (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

      144. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      145. Defendant had a duty to Plaintiffs and the Class to exercise reasonable

and ordinary care in the formulation, testing, manufacture, marketing, distribution,

and sale of Gerber Baby Foods.

      146. Defendant breached its duty to Plaintiffs and the Class by formulating,

testing, manufacturing, advertising, marketing, distributing, and selling products to

Plaintiffs and the Class that do not have the ingredients, qualities, characteristics,

and suitability for consumption as advertised by Defendant and by failing to

promptly remove Gerber Baby Foods from the marketplace or to take other

appropriate remedial action.

      147. Defendant knew or should have known that the ingredients, qualities,

and characteristics of the Gerber Baby Foods were not as advertised or suitable for

their intended use, consumption by infants, and were otherwise not as warranted and

represented by Defendant. Specifically, Defendant knew or should have known that:

(1) the Gerber Baby Foods were not nutritious, superior quality, pure, natural,

healthy and safe for consumption because they contained, or had a risk of containing,



                                         49
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 50 of 74 PageID: 50




levels of heavy metals and/or other unnatural ingredients or contaminants that do not

conform to the packaging; (3) the Gerber Baby Foods were adulterated, or at risk of

being adulterated, by heavy metals; and (4) the Gerber Baby Foods were otherwise

not as warranted and represented by Defendant.

      148. As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they purchased Gerber Baby Foods

that were worth less than the price they paid and that they would not have purchased

at all had they known they contained, or were at risk of containing, heavy metals

and/or unnatural or other ingredients that do not conform to the products’ labels,

packaging, advertising, and statements.

      149. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                           SIXTH CLAIM FOR RELIEF

                             UNJUST ENRICHMENT

   (on behalf of the Nationwide Class or, alternatively, the State Subclasses)

      150. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      151. Substantial benefits have been conferred on Defendant by Plaintiffs and

the Class through the purchase of Gerber Baby Foods. Defendant knowingly and

willingly accepted and enjoyed these benefits.



                                           50
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 51 of 74 PageID: 51




        152. Defendant either knew or should have known that the payments

rendered by Plaintiffs and the Class were given and received with the expectation

that the Gerber Baby Foods would have the qualities, characteristics, ingredients,

and suitability for consumption represented and warranted by Defendant. As such,

it would be inequitable for Defendant to retain the benefit of the payments under

these circumstances.

        153. Defendant’s acceptance and retention of these benefits under the

circumstances alleged herein make it inequitable for Defendant to retain the benefits

without payment of the value to Plaintiffs and the Class.

        154. Plaintiffs and the Class are entitled to recover from Defendant all

amounts wrongfully collected and improperly retained by Defendant, plus interest

thereon.

        155. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available under the

laws.

                        SEVENTH CLAIM FOR RELIEF

                 COLORADO CONSUMER PROTETION ACT

                         Colo. Rev. Stat. §§ 6-1-101, et seq.

        (Brought on Behalf of Plaintiff Cantor and the Colorado Subclass)

        156. Plaintiffs incorporate the foregoing allegations as if fully set forth



                                          51
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 52 of 74 PageID: 52




herein.

        157. Defendant is a “person” as defined by C.R.S. § 6-1-102(6).

        158. Plaintiff Cantor is an actual or potential consumer of Gerber Baby

Food.

        159. Gerber engaged in engaged in deceptive, unfair, and unlawful trade acts

or practices in the course of their business, vocation, or occupation, in violation of

C.R.S. § 6-1-105, including but not limited to the following:

              (a)   Knowingly or recklessly made a false representation as to the

                    characteristics and use Gerber Baby Foods, in violation of C.R.S.

                    §6-1-105(e);

              (b)   Represented that Gerber Baby Foods are healthy, natural, and

                    safe for consumption, in violation of C.R.S. §6-1-105(g);

              (c)   Advertised Gerber Baby Foods with an intent not to sell it as

                    advertised, in violation of C.R.S. §6-1-105(i); and

              (d)   Failed to disclose the material information that Gerber Baby

                    Foods contained unsafe levels of toxic heavy metals, in violation

                    of C.R.S. §6-1-105(u).

        160. As detailed, infra, Defendant Gerber’s deceptive trade practices

significantly impacted the public, because there are millions of consumers of Gerber

Baby Foods, including Plaintiff Cantor, and Colorado Subclass Members.



                                         52
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 53 of 74 PageID: 53




         161. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiffs and members of the Class suffered

damages by purchasing Gerber Baby Foods because they would not have purchased

Gerber Baby Foods had they known the truth, and they received a product that was

worthless because it contains unsafe levels of toxic heavy metals.

         162. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Cantor and Colorado Subclass Members in the form of the

loss or diminishment of value of Gerber Baby Foods Plaintiff Cantor and Colorado

Subclass Members purchased, which allowed Defendant to profit at the expense of

Plaintiff Cantor and Colorado Subclass Members. The injuries of Plaintiff Cantor

and Colorado Subclass Members were to legally protected interests. The gravity of

the harm of Defendant Gerber’s actions is significant and there is no corresponding

benefit to consumers of such conduct.

         163. Plaintiff Cantor and Colorado Class Members seek relief under Colo.

Rev. Stat. § 6-1-101, et. seq., including, not limited to, compensatory damages,

statutory damages, restitution, penalties, injunctive relief, and/or attorneys’ fees and

costs.



                                          53
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 54 of 74 PageID: 54




                         EIGHTH CLAIM FOR RELIEF

     FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

                            Fla. Stat. §§ 501.201 et seq.

(Brought on Behalf of Plaintiff Scarola and on Behalf of the Florida Subclass)

      164. Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.

      165. Plaintiff Scarola and the Florida Subclass Members are “consumers,”

as defined by Fla. Stat. § 501.203(7), the products sold by Defendant Gerber are

“goods” within the meaning of FDUTPA, and the transactions at issue constitute

"trade or commerce" as defined by FDUTPA.

      166. The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”),

Fla. Stat. § 501.204. provides that “[u]nfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade

or commerce are hereby declared unlawful.”

      167. For the reasons discussed herein, Defendant violated and continues to

violate FDUTPA by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by Fla. Stat. § 501.201, et seq. Defendant Gerber’s

acts and practices, including its material omissions, described herein, were likely to,

and did in fact, deceive and mislead members of the public, including consumers

acting reasonably under the circumstances, to their detriment.



                                          54
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 55 of 74 PageID: 55




      168. At all times mentioned herein, Defendant Gerber engaged in trade or

commerce in Florida, as defined by Fla. Stat. § 501.203(8), in that they advertised,

offered for sale, sold or distributed goods or services in Florida and/or engaged in

trade or commerce directly or indirectly affecting the people of Florida.

      169. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant

and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.

      170. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Scarola and Florida Subclass

Members suffered damages by purchasing Gerber Baby Foods because they would

not have purchased Gerber Baby Foods had they known the truth, and they received

a product that was worthless because it contains unsafe levels of toxic heavy metals.

      171. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Scarola and Florida Subclass Members in the form of the

loss or diminishment of value of Gerber Baby Foods Plaintiff Scarola and Florida



                                         55
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 56 of 74 PageID: 56




Subclass Members purchased, which allowed Defendant to profit at the expense of

Plaintiff Scarola and Florida Subclass Members. The injuries Plaintiff Scarola and

Florida Subclass Members were to legally protected interests. The gravity of the

harm of Defendant Gerber’s actions is significant and there is no corresponding

benefit to consumers of such conduct.

      172. Plaintiff Scarola and the Florida Subclass Members seek relief for the

injuries they have suffered as a result of Defendant Gerber’s unfair and deceptive

acts and practices, as provided by Fla. Stat. § 501.211 and applicable law.

                         NINTH CLAIM FOR RELIEF

               GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. §§ 10-1-390 et seq.

 (Brought on Behalf of Plaintiff Sams and on Behalf of the Georgia Subclass)

      173. Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.

      174. Plaintiff Sams and Georgia Subclass Members are “consumers” within

the meaning of O.C.G.A. § 10-1-392(6).

      175. Plaintiff Sams’ and Georgia Subclass Members’ purchases of Gerber

Baby Foods are “consumer transactions” within the meaning of O.C.G.A. § 10-1-

392(10).




                                         56
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 57 of 74 PageID: 57




      176. At all times mentioned herein, Defendant Gerber engaged in trade or

commerce in Georgia, as defined by O.C.G.A. § 10-1-392(28), in that they

advertised, distributed, offered for sale, sold or distributed goods or services in

Georgia and/or engaged in trade or commerce directly or indirectly affecting the

people of Georgia.

      177. The Georgia Fair Business Practices Act (“GFBPA”), O.C.G.A. § 10-

1-393(a) provides that “[u]nfair or deceptive acts or practices in the conduct of

consumer transactions and consumer acts or practices in trade or commerce are

declared unlawful.”

      178. For the reasons discussed herein, Defendant violated and continues to

violate the GFBPA by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by O.C.G.A. § 10-1-393 et seq. Defendant

Gerber’s acts and practices, including its material omissions, described herein, were

likely to, and did in fact, deceive and mislead members of the public, including

consumers acting reasonably under the circumstances, to their detriment.

      179. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant

and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.



                                         57
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 58 of 74 PageID: 58




      180. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Sams and Georgia Subclass Members

suffered damages by purchasing Gerber Baby Foods because they would not have

purchased Gerber Baby Foods had they known the truth, and they received a product

that was worthless because it contains unsafe levels of toxic heavy metals.

      181. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Sams and Georgia Subclass Members in the form of the

loss or diminishment of value of Gerber Baby Foods Plaintiff Sams and Georgia

Subclass Members purchased, which allowed Defendant to profit at the expense of

Plaintiff Sams and Georgia Subclass Members. The injuries Plaintiff Sams and

Georgia Subclass Members were to legally protected interests. The gravity of the

harm of Defendant Gerber’s actions is significant and there is no corresponding

benefit to consumers of such conduct.

      182. Plaintiff Sams and Georgia Subclass Members seek relief for the

injuries they have suffered as a result of Defendant Gerber’s unfair and deceptive

acts and practices, as provided by O.C.G.A § 10-1-399 and applicable law.




                                        58
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 59 of 74 PageID: 59




                         TENTH CLAIM FOR RELIEF

                MICHIGAN CONSUMER PROTECTION ACT

                                MCL §§ 445 et seq.

   (Brought on Behalf of Plaintiff Allen on Behalf of the Michigan Subclass)

      183. Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.

      184. Plaintiff Allen and Michigan Subclass members are residents of the

State of Michigan.

      185. At all times mentioned herein, Defendant Gerber engaged in “trade or

commerce” in Michigan, as defined by MCL § 445.902(g), in that they provided

goods, property, or services primarily for personal, family, or household purposes,

and advertised, solicited, offered for sale, and sold goods or services.

      186. The Michigan Consumer Protection Act (“MCPA”), MCL § 445.903

provides that “[u]nfair, unconscionable, or deceptive methods, acts, or practices in

the conduct of trade or commerce are unlawful[.]”

      187. For the reasons discussed herein, Defendant violated and continues to

violate the MCPA by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by MCL § 445.903 et seq. Defendant Gerber’s

acts and practices, including its material omissions, described herein, were likely to,




                                          59
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 60 of 74 PageID: 60




and did in fact, deceive and mislead members of the public, including consumers

acting reasonably under the circumstances, to their detriment.

      188. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant

and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.

      189. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Allen and Michigan Subclass

Members suffered damages by purchasing Gerber Baby Foods because they would

not have purchased Gerber Baby Foods had they known the truth, and they received

a product that was worthless because it contains unsafe levels of toxic heavy metals.

      190. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Allen and Michigan Subclass Members in the form of the

loss or diminishment of value of Gerber Baby Foods Plaintiff Allen and Michigan

Subclass Members purchased, which allowed Defendant to profit at the expense of

Plaintiff Allen and Michigan Subclass Members. The injuries Plaintiff Allen and



                                         60
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 61 of 74 PageID: 61




Michigan Subclass Members were to legally protected interests. The gravity of the

harm of Defendant Gerber’s actions is significant and there is no corresponding

benefit to consumers of such conduct.

      191. Plaintiff Allen and Michigan Subclass Members seek relief for the

injuries they have suffered as a result of Defendant Gerber’s unfair and deceptive

acts and practices, as provided by MCL § 445.911 and applicable law.

                      ELEVENTH CLAIM FOR RELIEF

              MISSOURI MERCHANDISING PRACTICES ACT

                           Mo. Rev. Stat. §§ 407 et seq.

 (Brought on Behalf of Plaintiff Harrison on Behalf of the Missouri Subclass)

      192. Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.

      193. Plaintiff Harrison and Missouri Subclass members are residents of the

State of Missouri.

      194. At all times mentioned herein, Defendant Gerber engaged in “trade” or

“commerce” in Missouri, as defined by Mo. Rev. Stat. § 407.010(7), in that they

advertised, offered for sale, and sold provided goods, property, or services primarily

for personal, family, or household purposes, and advertised, solicited, offered for

sale, and sold “services”, “property”, “article[s]”, “commodit[ies]” or “thing[s] of

value” in Missouri.



                                         61
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 62 of 74 PageID: 62




      195. Plaintiff Harrison and Missouri Subclass members purchased Gerber

Baby Foods “primarily for personal, family or household purposes.” Mo. Rev. Stat.

§ 407.025(1).

      196. The Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat.

§ 407.020 provides that “[t]he act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or

the concealment, suppression, or omission of any material fact in connection with

the sale or advertisement of any merchandise in trade or commerce…in the state of

Missouri, is declared to be an unlawful practice.”

      197. For the reasons discussed herein, Defendant violated and continues to

violate the MMPA by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by Mo. Rev. Stat. § 407.020 et seq. Defendant

Gerber’s acts and practices, including its material omissions, described herein, were

likely to, and did in fact, deceive and mislead members of the public, including

consumers acting reasonably under the circumstances, to their detriment.

      198. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant

and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.



                                         62
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 63 of 74 PageID: 63




      199. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Harrison and Missouri Subclass

Members suffered damages by purchasing Gerber Baby Foods because they would

not have purchased Gerber Baby Foods had they known the truth, and they received

a product that was worthless because it contains unsafe levels of toxic heavy metals.

      200. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Harrison and Missouri Subclass Members in the form of the

loss or diminishment of value of Gerber Baby Foods Plaintiff Harrison and Missouri

Subclass Members purchased, which allowed Defendant to profit at the expense of

Plaintiff Harrison and Missouri Subclass Members. The injuries Plaintiff Harrison

and Missouri Subclass Members were to legally protected interests. The gravity of

the harm of Defendant Gerber’s actions is significant and there is no corresponding

benefit to consumers of such conduct.

      201. Plaintiff Harrison and Missouri Subclass Members seek relief for the

injuries they have suffered as a result of Defendant Gerber’s unfair and deceptive

acts and practices, as provided by Mo. Rev. Stat. § 407.025 and applicable law.




                                         63
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 64 of 74 PageID: 64




                        TWELFTH CLAIM FOR RELIEF

                 OHIO CONSUMER SALES PRACTICES ACT

                      Ohio Rev. Code Ann. §§ 1345.01 et seq.

   (Brought on Behalf of Plaintiff Losiewicz on Behalf of the Ohio Subclass)

      202. Plaintiff incorporate the foregoing allegations as if fully set forth herein.

      203. Plaintiff Losiewicz and Ohio Subclass Members are residents of the

State of Ohio.

      204. Plaintiff Losiewicz and Ohio Subclass Members are “consumers”

within the meaning of Ohio Rev. Code Ann. § 1345.01(D) that engaged in

“consumer transactions” as defined by Ohio Rev. Code Ann. § 1345.01(A) with

Defendant Gerber when they purchased Gerber Baby Foods.

      205. At all times mentioned herein, Defendant Gerber was a “supplier” as

defined by Ohio Rev. Code Ann. § 1345.01(C), in that they were a “seller” that was

“engaged in the business of effecting or soliciting consumer transactions” in Ohio

      206. The Ohio Consumer Sales Practices Act (“OSCPA”), Ohio Rev. Code

Ann. §§ 1345.02, provides that “[n]o supplier shall commit an unfair or deceptive

act or practice in connection with a consumer transaction” and that “[s]uch an unfair

or deceptive act or practice by a supplier violates this section whether it occurs

before, during, or after the transaction.”




                                             64
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 65 of 74 PageID: 65




      207. For the reasons discussed herein, Defendant violated and continues to

violate the OSCPA by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by Ohio Rev. Code Ann. § 1345.02 et seq.

Defendant Gerber’s acts and practices, including its material omissions, described

herein, were likely to, and did in fact, deceive and mislead members of the public,

including consumers acting reasonably under the circumstances, to their detriment.

      208. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant

and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.

      209. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Losiewicz and Ohio Subclass

Members suffered damages by purchasing Gerber Baby Foods because they would

not have purchased Gerber Baby Foods had they known the truth, and they received

a product that was worthless because it contains unsafe levels of toxic heavy metals.




                                         65
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 66 of 74 PageID: 66




       210. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Losiewicz and Ohio Subclass Members in the form of the

loss or diminishment of value of Gerber Baby Foods Plaintiff Losiewicz and Ohio

Subclass Members purchased, which allowed Defendant to profit at the expense of

Plaintiff Losiewicz and Ohio Subclass Members. The injuries Plaintiff Losiewicz

and Ohio Subclass Members were to legally protected interests. The gravity of the

harm of Defendant Gerber’s actions is significant and there is no corresponding

benefit to consumers of such conduct.

       211. Plaintiff Losiewicz and Ohio Subclass Members seek relief for the

injuries they have suffered as a result of Defendant Gerber’s unfair and deceptive

acts and practices, as provided by Ohio Rev. Code Ann § 1345.09 and applicable

law.

                     THIRTEENTH CLAIM FOR RELIEF

              PENNSYLVANIA UNFAIR TRADE PRACTICES

                   AND CONSUMER PROTECTION LAW

                     73 Pa. Cons. Stat. Ann. §§ 201-1 et seq.

(Brought on Behalf of Plaintiff Grossi on Behalf of the Pennsylvania Subclass)

       212. Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.




                                        66
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 67 of 74 PageID: 67




      213. Plaintiff Grossi and Pennsylvania Subclass Members are residents of

the Commonwealth of Pennsylvania.

      214. At all times mentioned herein, Defendant Gerber engaged in “trade” or

“commerce” in Pennsylvania, as defined by 73 Pa. Cons. Stat. Ann. § 201-2(3), in

that they advertised, offered for sale, and sold provided goods, property, or services

primarily for personal, family, or household purposes, and advertised, solicited,

offered for sale, and sold “services”, “property”, “article[s]”, “commodit[ies]” or

“thing[s] of value” in Pennsylvania.

      215. Plaintiff Grossi and Pennsylvania Subclass members purchased Gerber

Baby Foods “primarily for personal, family or household purposes.” 73 Pa. Const.

Stat. Ann. § 201-9.2.

      216. Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

(“UTCPL”), 73 Pa. Cons. Stat. Ann. § 201-3 provides that “[u]nfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce . . . are hereby declared unlawful.”

      217. For the reasons discussed herein, Defendant violated and continues to

violate the UTCPL by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by UTCPL §§ 201-1 et seq. Defendant Gerber’s

acts and practices, including its material omissions, described herein, were likely to,




                                          67
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 68 of 74 PageID: 68




and did in fact, deceive and mislead members of the public, including consumers

acting reasonably under the circumstances, to their detriment.

      218. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant

and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.

      219. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Grossi and Pennsylvania Subclass

Members suffered damages by purchasing Gerber Baby Foods because they would

not have purchased Gerber Baby Foods had they known the truth, and they received

a product that was worthless because it contains unsafe levels of toxic heavy metals.

      220. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Grossi and Pennsylvania Subclass Members in the form of

the loss or diminishment of value of Gerber Baby Foods Plaintiff Grossi and

Pennsylvania Subclass Members purchased, which allowed Defendant to profit at

the expense of Plaintiff Grossi and Pennsylvania Subclass Members. The injuries



                                         68
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 69 of 74 PageID: 69




Plaintiff Grossi and Pennsylvania Subclass Members were to legally protected

interests. The gravity of the harm of Defendant Gerber’s actions is significant and

there is no corresponding benefit to consumers of such conduct.

       221. Plaintiff Grossi and Pennsylvania Subclass Members seek relief for the

injuries they have suffered as a result of Defendant Gerber’s unfair and deceptive

acts and practices, as provided by 73 Pa. Cons. Stat. Ann. § 201-9.2 and applicable

law.

                     FOURTEENTH CLAIM FOR RELIEF

          TEXAS DECEPTIVE TRADE PRACTICES AND CONSUMER

                              PROTECTION ACT

                     Tex. Bus. & Com. Code §§ 17.41 et seq.

    (Brought on Behalf of Plaintiff Hyden on Behalf of the Texas Subclass)

       222. Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.

       223. Plaintiffs, the Class, and Subclasses intend to assert a claim under the

Texas Deceptive Trade Practices Act (“TDTPA”) against Defendant. Plaintiffs

intend to provide Defendant written notice of the specific complaint and damages to

Defendant in accordance with Tex. Bus. & Com. Code § 17.505. Subject to the

response, if any, by Defendant within 60 days of the notice, Plaintiffs, on behalf of




                                         69
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 70 of 74 PageID: 70




themselves and the Classes, shall amend the Complaint to include this Claim for

Relief and demand all appropriate relief under the TDTPA.

      224. Plaintiff Hyden and Texas Subclass Members are residents of the State

of Texas.

      225. At all material times herein, Defendant Gerber engaged in “trade” or

“commerce” in as defined by the Texas Deceptive Trade Practices and Consumer

Protection Act (“TDTPA”).

      226. The Texas Deceptive Trade Practices and Consumer Protection Act,

(“TDTPA”), Tex. Bus. & Com. Code § 17.46, makes it unlawful to commit “[f]alse,

misleading, or deceptive acts or practices in the conduct of any trade or commerce.”

      227. For the reasons discussed herein, Defendant violated and continues to

violate the TDTPA by engaging in the herein described unconscionable, deceptive,

unfair acts or practices proscribed by TDTPA §§ 17.41 et seq. Defendant Gerber’s

acts and practices, including its material omissions, described herein, were likely to,

and did in fact, deceive and mislead members of the public, including consumers

acting reasonably under the circumstances, to their detriment.

      228. Defendant Gerber repeatedly advertised, both on the labels for Gerber

Baby Foods Products, on its websites, and through a national advertising campaigns,

among other items, that Gerber Baby Foods were and are safe and healthy for infant




                                          70
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 71 of 74 PageID: 71




and child consumption. Defendant Gerber failed to disclose the material information

that Gerber Baby Foods contained unsafe levels of toxic heavy metals.

      229. Defendant Gerber’s representations and omissions were material

because they were likely to deceive reasonable consumers to induce them to

purchase Gerber Baby Foods without being aware that Gerber Baby Foods contained

unsafe levels of toxic heavy metals. As a direct and proximate result of Defendant’s

unfair and deceptive acts or practices, Plaintiff Hyden and Texas Subclass Members

suffered damages by purchasing Gerber Baby Foods because they would not have

purchased Gerber Baby Foods had they known the truth, and they received a product

that was worthless because it contains unsafe levels of toxic heavy metals.

      230. Defendant Gerber’s deceptive trade practices caused injury in fact and

actual damages Plaintiff Hyden and Texas Subclass Members in the form of the loss

or diminishment of value of Gerber Baby Foods Plaintiff Hyden and Texas Subclass

Members purchased, which allowed Defendant to profit at the expense of Plaintiff

Hyden and Texas Subclass Members. The injuries Plaintiff Hyden and Texas

Subclass Members were to legally protected interests. The gravity of the harm of

Defendant Gerber’s actions is significant and there is no corresponding benefit to

consumers of such conduct.




                                        71
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 72 of 74 PageID: 72




      231. Plaintiff Hyden and Texas Subclass Members seek relief for the injuries

they have suffered as a result of Defendant Gerber’s unfair and deceptive acts and

practices, as provided by TDTPA and applicable law.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, prays for judgment against the Defendant as to each and every count,

including:

      A.     An order declaring this action to be a proper class action, appointing

Plaintiffs and their counsel to represent the Class and Subclasses, and requiring

Defendant to bear the costs of class notice;

      B.     An order enjoining Defendant from selling the Gerber Baby Foods until

the levels of heavy metals are removed or full disclosure of the presence of such

appears on all labels, packaging, and advertising;

      C.     An order enjoining Defendant from selling the Gerber Baby Foods in

any manner suggesting or implying that they are healthy, natural, and safe for

consumption;

      D.     An order requiring Defendant to engage in a corrective advertising

campaign and engage in further necessary affirmative injunctive relief, such as

recalling existing products;




                                         72
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 73 of 74 PageID: 73




      E.    An order requiring Defendant to engage in testing of its finished

products to measure the levels of heavy metals; and

      F.    An order awarding declaratory relief, and any further retrospective or

prospective injunctive relief permitted by law or equity, including enjoining

Defendant from continuing the unlawful practices alleged herein, and injunctive

relief to remedy Defendant’s past conduct.

                         DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury for all issues so triable.



Dated: February 24, 2021                       Respectfully submitted,

                                               FARUQI & FARUQI, LLP

                                               /s/ Innessa M. Huot
                                               Innessa M. Huot (#039972011)
                                               685 Third Avenue, 26th Floor
                                               New York, NY 10017
                                               Telephone: (212) 983-9330
                                               Facsimile: (212) 983-9331
                                               ihuot@faruqilaw.com


                                               Steven L. Bloch
                                               Ian W. Sloss
                                               Zachary Rynar
                                               SILVER GOLUB & TEITELL LLP
                                               184 Atlantic Street
                                               Stamford, CT 06901
                                               Telephone: (203) 325-4491
                                               Facsimile: (203) 325-3769
                                               sbloch@sgtlaw.com
                                               isloss@sgtlaw.com


                                          73
Case 2:21-cv-03402-CCC-ESK Document 1 Filed 02/24/21 Page 74 of 74 PageID: 74




                                          zrynar@sgtlaw.com
                                          Attorneys for Plaintiff




                                     74
